         Case 6:20-cv-01986-MC     Document 4     Filed 12/11/20   Page 1 of 2




 Nathan G. Steele, 058#004386
 Email: ngs@steelefirm.com
 Kari E. Hathorru OSB#081410
 Email: kari@steelefirm.com
 The Steele Law Firm
 125 NW Greeley Ave
 Bend, Oregon 97703
 Telephone: (5a1) 647 -1"812
 Facsimile: (541) 647 -181"4
 Of Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION

 STORMIE R.L. VAN PATTEN,                    Case No.: 6:20-CY -01986-MC


                      Plaintifl              NOTICE OF VOLUNTARY DISMISSAL
                                             PURSUANT TO F.R.C.P. al(aXlXAXi)
         vs

UNITED STATES POSTAL SERVICE, an
Independent Agency of the United States
of America,

                      Defendant.

         Pursuant to Federal Rule of Civil Procedure a1(a)(1)(A)(i), Plaintiff and her

counsel hereby give notice that this action is voluntarily dismissed, without prejudice,

ilt




1,   - NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.O. al(aXlXAXi)
        Case 6:20-cv-01986-MC         Document 4   Filed 12/11/20   Page 2 of 2




against Defendants.

        DATED: December   1.'1.,   2020.

                                           THE STEELE       W FIRM, P.C.



                                      By
                                           N       G. Steele, OS8f004386
                                           Kari E. Hathorn" OSB#081410
                                           Of Attorneys for Plaintiff




2   - NOTICE   OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.O. al(aXlXAXi)
